Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 1 of 13




                    Exhibit 12
     Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 2 of 13



07/26/2018 12:38:20 Incoming call to Rick SINGER from RUDY MEREDITH
[Session 3706]

RS         Rudy, commissioner.
RM         What's up man?
RS         I'm in London. Working.
RM         You in London. Can you stay in one spot?
RS         I can't because the posse will come after me.
RM         Who's the mafia?
RS         No the posse.
RM         Oh the posse. Who's the posse?
RS         I got people always chasing me, big boy. Everybody wants something
          from me.
RM         Cause they know you the man, that's why.
RS         I don't know about that, but I'm getting tired of being the man. Um, so, I'm
          waiting for an answer from this family. They're driving me freaking crazy.
          So um
RM         Ok.
RS          I'll i'll be back in the states, this weekend. On Sunday.
RM         Kk, Ok.
RS         So I'm hoping I'll get to meet with them on Monday.
RM         Ok. Do you have you have a name or something for me? Do you have a
          name?
RS         Well there's two families. So I've given them first first right of refusal. They
          both have good scores and grades. I just got I just I don't want to give you
          their name and then. Like I'm doing the same thing at Stanford, and I
          got..two people and...I....I don't want to present a name cause then if he
          goes to admissions with a name, then I'm....then the other person...the
          person, then I'm screwed.
RM         For who? For Stanford?
RS         Yeah.
RM         Or for me.
RS         For both of you.
RM         You (OV)
RS         So I have two at (OV) two at two at Stanford on- and two kids at Yale, two
          kids at Stanford. I'm trying to find out who's stepping up first.
RM         Ok. Alright. It don't matter cause maybe I might maybe I might have a
          name or a spot for both of them.
RS         I'm sorry?
RM         I said maybe I might have a spot for both of them.
RS         Really?
RM         Maybe. Yeah. Give me the...give me the names. I'm working on it... I got
          a new athletic director. That's what I'm trying to tell you, I'm trying to work
          it.
RS         Ok, alright. Well let me I'm..like I said (OV)
RM         Just give me both names. Just give me both names, and I'm good.
     Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 3 of 13



RS         I'll get you them this weekend. I'm I'm I'm just finishing, um, just finishing
          my dinner with this...with a bunch of my employees here in London.
RM         Ok.
RS         We're doing training so, let me just finish up with these guys cause I know
          you called me and I wanted to get back to you.
RM         I got one more question for you. You hear this thing about Jason Allen?
RS         I'm sorry?
RM         J- Jerome Allen. Did you hear this thing about Jerome Allen?
RS         Jerome Allen. Yes, I....actually I know the family.
RM         Oh you know them.
RS         I know them. I here's the...so I'll give you the skivvy, ok?
RM         Ok.
RS         Hold on one second. I gotta figure out something, one thing. So, so,
                      . Was um Orthodox Jewish guy that was making more money
          than god. Um...
RM         Umhm.
RS         None of us..none of us knew that he was stealing money. You know we
          (OV)
RM         Umhm.
RS         None of us. I mean he was involved with alot of people. So his oldest
          daughter was a client of mine and I
RM         Umhm.
RS         I got her into USC. She lasted a year, and then I had to get her into FIT
          cause she wanted to do something in, um, fashion merchandising.
RM         Umhm.
RS         But the fam-        bought...had a house in Miami, and he bought the house
          next door to him and built a full court basketball court, and made the house
          into a gym for the kids.
RM         Umhm.
RS         And he used the..he hired Dwayne Wade. And he hired Kenny Anderson,
          and a bunch of folks to work with           , and      the youngest son, in
          basketball.
RM         Umhm.
RS         He used to...Dwayne use Dawanye used to come over and train, um,
          Moris.
RM         Ok.
RS         Paying him like you know for like 10 sessions, $50,000.
RM         Wow.
RS         So, it's ju- the the guy just had cash running out of his freaking ears. You
          know.
RM         Umhm.
RS         We all thought he had rehab centers and he was just doing great.
RM         Umhm.
RS         Nobod- Nobody knew until he went to jail. Wife is the
RM         Ok..
RS         Sweetest, wife is the sweetest person in the world. She didn't know

                                           2
     Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 4 of 13



           anything that was going on, nothing.
RM          Umhm.
RS          So, what happened was dad,              asked me if I could help        go to
           Penn.
RM          Umhm.
RS          And I said,
RM          Hmmm
RS          You know what? He can't play there. I mean you want him know on the
           team, actually playing. I can't do that.
RS          Because he can't play,
RM          Right.
RS          He's a little little short Jewish guy.
RM          (Laughs)
RS          Seriously. So, so,          called up another guy named Martin Fox, and he
           called up Martin Fox, and Martin, who runs all these tournaments, like that
           all the college teams go to. Like you know, they go to Vegas in or the Maui
           Invitaitonal and all that. So he knows all the college coaches cause the you
           know they all play in these tournaments.
RM          Umhm.
RS          He called up Martin, and then Martin called up Jerome, and Jerome
           actually whatever money they say, Jerome actually got about a million
           dollars.
RM          Umhm.
RS          Under the, under the table. Cash payment. Booked many more flights. Uh
                 took him
RM          So who
RS          To the Bahamas everything.
RM          So who gave Jerome the money?
RS                did.
RM          Ok. Ok.
RS          And what happened was,              got indicted and     went to jail. Hold on, I
           have to find one thing. Hold on one second let me just, I have to do I have
           no idea where I am here in London but it is way...
RM          Umhm. No problem.
[Buzzing
noise]
RS          Ok. OK. So um...so         gets indicted. Um, and,        the next son that's
           coming up and he's calling me to help          . And again, he wants         to
           be, you know freaking at Duke, playing on the Duke team.
RM          Right.
RS          He he can't play.
RM          Right.
RS          So, of course I tell him that. He's like no, you gotta help us. I said, I'm not
           doing it     because you first of all, the kid kid can't play, second of all,
           you don't want to follow the way I do things, which is the clean way. You
           want to do everything your way. And
RM          Umhm.
                                             3
     Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 5 of 13



RS         And you already did that with Jerome, and I'm not getting involved. So,
                gets indicted and he doesn't say a word to anybody, cause that's the
          kind of guy he is. But what they did is...
RM         Umhm.
RS         They had to audit all the money he's given away.
RM         Umhm.
RS         And they and they audited him. And that's where they found out that he
          gave this money to Jerome.
RM         Ok. Ok. Alright. So none of this can come back to you and I? None of this
          stuff
RS         Oh no no no. I'm not no I'm not we're not involved at all. This is all
RM         Okay Good
RS         With this, whit this that's his gig. You know?      wanted to see these
          people they think they can do it their way.
RM         Umhm.
RS         They can't. They can't
RM         Umhm
RS         They have no idea. And then           ,    gave Jerome a million dollars.
RM         Ok. Ok.
RS         All cash.
RM         So how you doing it, so how you doing it different than them so that so
          that we're all good?
RS         (OV) Cause I'm doing, Cause I'm doing, Cause I'm doing..I'm doing it
          through my business. I'm I'm doing it through my foundation. Right? And
RM         Umhm.
RS         You're, you're a program that we are funding in my foundation. Just like
RM         Ok..
RS         80 other programs. Right, we're paying Summertime Sports, essentially is,
          the way we've written it up, is to help kids. Um and utilizing sports to help
          kids in education.
RM         Gotcha. Ok.
RS         So, you look like a bunch of my businesses that we run through our
          foundation. Like, we have an aftercare recovery program, that we
          designed, like I told you a deal with LabCorp for $150 million. And all that
          is run through our foundation. What's great about that, is that, and people
          always can't believe I would do this, but all my programs..let's just say that
          we do really well on our after care program. Alright?
RM         Umhm.
RS         And, somebody, somebody comes to me and says 'Hey, we want to buy
          it.' Well, if we sell it, I don't,
Rick
Singer,
makes
zero
money.
RM        Umhm.
RS        All the money goes all the money goes to the foundation.
                                          4
     Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 6 of 13



RM         Right.
RS         So (UI ) Rick Singer's not involved in the foundation that's making money.
          So
RM         Right.
RS         So, I am...I'm totally out of it. So nobody can ever say to me that I'm
          making money of off things and doing stuff. I'm not because Rick Singer
          makes zero money out of the foundation.
RM         Ok.
RS         We make money we make money
RM         Okay
RS         We make money to help programs like yours. Like we bought the facility in
          Oakland.
RM         Umhm.
RS         For the Oakland Soldiers and Nike..
RM         Umhm.
RS         Cause we're funding that as well.
RM         Right So how do you explain it to the parents, How do you explain it to the
          parents when they when they come aboard? Like how do you get them
          aboard?
RS         I tell them listen you're gonna make a a donation to my foundation, and
          I'm going to, uh, help the folks who helped us. You the family are out of it.
          You have now made it...you're name is now public. You made a a donation
          to my foundation.
RM         Umhm.
RS         And that's what it looks like. You just made a a donation to an educational
          foundation. And they don't even know they don't know like if you ask any
          family, they have no idea where their money went, except for it went to me.
          Not to a university.
RM         Umhm. Ok.
RS         Because there's no attachment to the university.
RM         Oh okay. Alright.
RS         The family's name is not known to Yale, is it. No.
RM         Oo. Okay, alright. Well that makes me feel better.
RS         It's only my foundation. So like I get the thank you letters from Stanford,
          and USC and all these other places. All these thank you letters come to my
          foundation. Thank you for your donation. Thank you for this. That's how we
          do it.
RM         Makes sense. Alright that makes sense.
RS         That way, Rick Singer or anything like that is not involved at all.
RM         Ok.
RS         And then what we do is we hav-, we have a board meeting. Um..
RM         Umhm.
RS         Our foundation. And..
RM         Umhm
RS         Summertime sports is brought up as to we want to fund this program. It
          helps kids in education.


                                          5
     Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 7 of 13



RM         Umhm.
RS         And the board.
RM         Umhm.
RS         Approves.
RM         Gotcha. Ok.
RS         So, it's not Rick Singer approving. It's, the board approves.
RM         Oh, okay okay Alright. So, if. so if parents had a question about this, I
          could just tell him to talk to you and you could explain that to the parent?
RS         Absolutely. They totally know. Yeah just always come back to me.
RM         Ok. Ok. Wow. So how many how many you doing this year?
RS         Aw shit. Probably, I don't know, between 700 and 800.
RM         How do you do... you cant do that many...that''s too many. How can you
          do that many?
RS         No, it's not.
RM         How...how the heck can you keep track of all this (OV)? Dude, you must
          have a twin brother.
RS         NO (Laughs) I do have a brother, but I don't have, um, he's in the...he's in
          the credit card business so
RM         Ok.
RS         He's got he's got actually a great business cause he sits in his fucking
          house and he rings up money.
RM         (Laughs) (OV) So who's making more money your brother or you?
RS         Well, I am. But, he...he has all the offshore gambling, uh, credit cards. So
          anybody who gambles off shore um comes to him the problem he has...
RM         Umhm.
RS         Is he makes alot of money but he also makes alot of cash. And he can't
          really do much with his cash.
RM         Why not?
RS         Because you...the only way you can do it is if you were to buy houses and
          re-do them or, you know what I mean?
RM         Oh ok.
RS         Cash, you can't put the cash in the bank.
RM         Ohhh oh ok ok ok ok. I gotcha I gotcha I gotcha I gotcha I gotcha.
RS         Right so like he goes on vacation all the time...
RM         Umhm.
RS         And he just takes cash everywhere he goes.
RM         (Laughs) So he just has like a boatload of money in cash, he just walks
          around with all this cash money.
RS         That's what he has to do because he can't put it in the bank.
RM         Ok. Wow. That's crazy. You go on sports positions with him or...(UI)?
RS         No. no. no. no no no. Definitely not. He wants to a, he invests in alot of our
          stuff. And what he does is like when we're doing the Oakland Soldier gig..
RM         Umhm.
RS         And we and we have to put four or five hundred thousand dollars into the
          facility to upgrade it?
RM         Umhm.

                                           6
     Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 8 of 13



RS         We'll pay we'll pay that to the contractors cash.
RM         Ok.
RS         So, that's his investment in it. That's how he gets to utilize his money.
RM         Umhm. Ok. So, yeah what was your uh Ph.D. in at Stanford?
RS         Business organizational management. So I created a I created a coaching
          model for middle
RM         Mhmm
RS         Middle for the middle tier employee so so you look at the company you
          look at a company today 20% at the bottom their shit head they're not ever
          get any better
RM         Mhmm
RS         20% are at the top
RM         Mhmm
RS         And these are great performers, then I created a coaching model. A
          corporate coaching model for the 60% in the middle that we never spend
          anytime with
RM         Hmm
RS         Because think about it it's like a high school kid who's a 3.4 3.5. Hey you
          know what
RM         Mhmm
RS         They're, they're really smart, they're really good but they don't bother us
          they don't cause any issues so we don't ever help make them great we just
          put them to be who they are
RM         Right
RS         But an incorporation if you took the middle and you focused on making
          them better and you prior the bottom in a working style
RM         Mhmm
RS         You'd be so much better off
RM         Gotcha I gotcha I'm gonna have to bring you out here for a guest speaker
          at Yale man
RS         I picked over the third largest bank in the US I became the president of the
          retail bank which I knew nothing about banking zero I took over a bank
          called First Union
RM         Wow
RS         Remember First Union and they were they they bought
RM         Yeah yeah
RS         We bought core states so we bought core states and we bought First
          Unions then we bought was- then Wahovia bought us and then they gave
          everybody a golden handshake
RM         Mhmm
RS         Inlcuding me
RM         Oh that's good
RS         It was great. Oh yeah
RM         That's good that's good
RS         I got nothing to complain about
RM         No, no you got in you get in your swim today?

                                          7
     Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 9 of 13



RS         I'm waiting I'm going to the bank the bank's giving me a hard time. Already
          rowed today and I'm going that's why I'm trying to find this bank here
          because we have a bunch of money here in Europe an you know you deal
          with the pound and the Euro
RM         Euros? Yeah
RS         (UI)
RM         Okay don't worry you can get paid at the end so don't worry about it. You
          gonna get paid at the end don't worry about it.
RS         Oh you think so.
RM         Well you must why why would you be going over over to England? I know
          you ain't going over to England for nothing
RS         No I have like uh 120 employees there
RM         In England?
RS         Yeah we have a ton of families there
RM         Doing the same stuff?
RS         Yep they all wanna come to the US to go to school
RM         So you meet with them over there? In person?
RS         I don't my employee's do
RM         Ohhhhhhh okay okay okay okay okay I gotchu I gotchu and then they do
          the same things and then they come to you when the kid when the family
          talks to your employees and they come to you?
RS         The family needs a side door.. they call me if the family just going in the
          front door then they handle themselves if the family's going in the backdoor
          like today I had a conversation with Chris Christina Paxton do you know
          who Christina Paxton is?
RM         No who is she?
RS         She's the President of Brown so I called her this morning
RM         The President? The President at Brown
RS         Yeah
RM         Okay
RS         So I called her this morning to tell her that           (PH) wants to meet
          with her um who is a client of mine who is
                       . And both their girls want to go there. And
RM                                ?
RS         Yep
RM                        ?
RS         Yeah she used to be
RM         Okay
RS        And she just picked a job at             so     called me to say hey can you
          set it up with Christina so we can meet her so that both my girls could
          potentially go there. And I said sure
RM         Mhmm
RS         And I said      I gotta a better way for you to get in and it cost you less
          money is like I you know         is of the CEO of a Publicly Traded Company
          and I just would rather she wants me to anti-up anti-up up I'll anti-up also
          give jobs to the Brown students and that's what I'll handle I said cool no
          problem
                                         8
     Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 10 of 13



RM         Okay wow man
RS         Everybody handles it differently
RM         Right man you got your fingers in everything dude
RS         I am just wanna be I just wanna play pickleball that's all I wanna do
RM         (Lauhing) (UI) need you to buy me pickleball court stadium somewhere
          that's what you're gonna be doing me
RS         A stadium? I never that would be actually really interesting how do they
          when they have tournaments how do they how do they I mean like where
          do they if they has enough courts
RM         They build it just like they're doing at Indian Wells they're building they're
          turning that dance facility into a pickleball facility
RS         But what happens when they're not using the pickle ball facility?
RM         Um they are gonna have to use it all the time then they gotta figure they
          gotta be enough interest to do it or they wouldn't do it
RS         Can you do uh can well there isn't down there but maybe there is for the
          old can you do a uh can you can you create a portable facility where you
          put down a court you know that kind of stuff and then pull it back up like on
          tennis squares?
RM         I guess I guess you could I guess you figure out you must know
          somebody in like some engineering school somewhere you you could
          figure that out you figure everything else out
RS         Oh that's easy I just didn't know if that's what they did because I just don't
          know if I just don't know
RM         No
RS         If there's enough interest to have it year round.
RM         Yeah yeah alright in certain places they do have it year around so yeah
          just a question if the need if you have the interest so
RS         Right
RM         I think the key now is do it in a place where you can do indoor and out so
          when the weather's bad you can go inside and play
RS         Got it got it think I found where I'm going wouldn't you know
RM         That's good
RS         I am fricken, I don't like these one-way streets bull shit thing
RM         I know and you're on the left side of the road
RS         I know so okay
RM         So you gotta be careful
RS         Tell me about it okay now I'm on 2/3 where's 4/5? Fricken a where the
          fuck is it? Now I'm on the main street again (UI) you know what I'm glad I
          live in the US
RM         (Laughing) It wouldn't be that bad if you were in Sweeden you'd be okay
RS         Well I gotta find myself a good Sweedish girl woman then
RM         Alright well next time I go to Sweeden I'll look tell me what you're looking
          for and I'll see what I can do
RS         Well yeah you know here's what I you know what I thought about actually
          creating a business around when I was in college I dated just like you did I
          dated all the women athletes.
RM         Mhmm
                                           9
     Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 11 of 13



RS         And they're amazing. And so what I found
RM         Mhmm
RS         Older in my age that the women I would like to date are the I would call
          the girly-guy right?
RM         Mhmm
RS         They can be you know but the problem is that their either mom and they're
          great moms or
RM         Mhmm
RS         They're gay or they're gay there's no in-between.
RM         Okay right
RS         So I was gonna start a dating site like you know match.com for those
          kinds of women to find those women because like it's impossible to find
RM         True true (OV) I know another one I know another one would help would
          do is you get them the women golfers to come over here cause there is
          more women golfers over there then here and bring them over here you
          have all the guys in the US that will be playing golf
RS         Okay
RM         You would make a killing
RS         Yeah well I will tell you this. Yeah so it's hard to find at my age it's it's hard
          to find the right people that's the hardest thing
RM         Yeah yeah that's true that's true
RS         Especially (UI)
RM         I I I would understand that I I Isee that
RS         Somebody's gotta be whoever I'm with gotta be really fit that's the biggest
          issue.
RM         Right exactly exactly
RS         (UI) That were FIT it's the most overused word on the planet everybody
          thinks their fit
RM         Right
RS         They go for a walk
RM         There's different degrees of fitness
RS         Absolutely they go for a walk they think their fit
RM         Right that is not fit
RS         No I dated I went out with a gal I was fixed up with a gal she runs they told
          me nobody wants to date this gal because their scared of her they think
          she makes too much money she runs a publicly traded company and this
          that doesn't matter to me I just wanna you know
RM         Mhmhm
RS         She runs this company called DSW it's Designer Shoe Warehouse the
          base is in Columbus she parts in um
RM         Mhmm
RS         She lives part time in California
RM         Mhmm
RS         She's making about 5 mil a year
RM         Mhmm
RS         And she told me yes she's great she's fit she's this she's that I'm like I

                                            10
     Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 12 of 13



          showed up at her door and she's a good good 10-15 heavy
RM         (Laughing) So that wasn't fit enough for you?
RS         Well and then we would go out for dinner right? Lagunna beach go out for
          dinner and she orders dinner and she's talking to me how she's been
          working out getting shape blah blah blah meanwhile she orders 2 glasses
          of wine that ain't helping the fitness level
RM         (Laughing)
RS         She orders dessert that ain't helping the fitness level
RM         No
RS         I said I don't think she's a pretty gal if she would just lose the 10
RM         Right right
RS         Can't
RM         Maybe you can like train her with you and she can (OV)(UI)
RS         I need I need you on day one to be all ready because if you're not you
          know what that means? Overtime you get comfortable and when you get
          comfortable you start gaining it back
RM         Okay so you need someone 10 pounds underweight and then when they
          then then they'll gain it to be when they grow with you it that'll be perfect in
          10 years
RS         Nah I just 10 I just need them to be in good shape from day one. They
          gotta be able to hang with me
RM         Okay okay alright you're a tri- athlete man
RS         What's that?
RM         You're a tri-athlete man that's hard man that's kind of hard to find
          somebody who a tri-athelte man that's hard
RS         They don't need to I mean they just need to be able to go you know I don't
          need them to get up with me in the morning they can sleep till 7 I've
          already done two things no big deal
RM         Okay
RS         But that's hard that's hard to find those people
RM         I'll keep my eyes out for you I'll keep my eyes and ears open for you
RS         Get me some I think my guess the Yale coaches the women's coaches
          are probably dikey (PH)
RM         Well yeah one of them of them is yeah
RS         And you're AD's dikey(PH) so shit right?
RM         Well I got some I got some I got some formal players that graduated like
          23 years ago that are close to my age that live out in California
RS         Are they married?
RM         Uh a couple of them are not
RS         Are they good looking? They in shape? They play sports? They
          competitive?
RM         Yes yeah come on man would I do you like that
RS         Okay well you know unless and I don't care if they're white green polka
          dot or blue
RM         Okay
RS         They're gonna have a better life they're not gonna be more educated then

                                           11
     Case 1:19-cr-10080-NMG Document 699-12 Filed 12/18/19 Page 13 of 13



          me
RM         Okay well they went to Yale though dude
RS         That's okay so I I gotta Berkley MBA a Stanford PHD and I and I
RM         Oh that's true that's true
RS         And that part isn't happening
RM         Okay so you're good you're good then Rick how old are you Rick?
RS         Um 58 and I am looking like I'm 40
RM         You're 58?!
RS         Yeah
RM         Oh yeah well one picture I've seen you don't look 58
RS         Well I'm not I mean seriously nobody can even hang with me that's the
          key
RM         Well you did not look I have seen one picture and you did not look 58 wow
          you do take good good care of yourself
RS         I am in I am 41 um my (UI) calls not my blood pressure but my um heart
          rate 41
RM         Oh yeah yep mhmm
RS         I'm telling ya pickleball I'm telling ya all I need is an hour of just practicing
          that shits over
RM         You beat me at pickleball man listen you beat me at pickleball I will come
          to your house and clean your house and your car
RS         Well you'll be doing that anyways
RM         If you beat me at pickleball
RS         I love it alright I'll I'll talk to you I'll talk to you early next week
RM         Alright when you know his name as soon as you can
RS         Okay okay okay okay
RM         Alright cool
RS         Alright bye-bye
RM         Alright bye bye-bye




                                           12
